Citation Nr: 9910325	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-07 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to evaluations in excess of 10 percent from 
September 30, 1994, to March 24, 1996, and in excess of 20 
percent from March 25, 1996, for residuals of a partial 
medial meniscectomy, right knee.

2.  Entitlement to a compensable evaluation from September 
30, 1994 to March 24, 1996, for residuals of a deep venous 
thrombosis, right calf.

3.  Entitlement to an evaluation in excess of 10 percent  for 
residuals of a deep venous thrombosis, right calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1987 to July 1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claims of entitlement to increased 
evaluations for a partial medial meniscectomy, right knee, 
and for a deep venous thrombosis.

With respect to the veteran's residuals of a deep venous 
thrombosis, right calf, service connection was granted by the 
RO in an August 1995 rating decision, and a zero percent 
evaluation was assigned effective from September 30, 1994.  
Pursuant to the veteran's appeal in this instance, this 
evaluation was increased to 10 percent in a November 1998 
rating decision, and an effective date of March 25, 1996 was 
given.  The issue of entitlement to a compensable evaluation 
prior to March 25, 1996 and to a rating in excess of 10 
percent thereafter remains in effect and is one subject of 
this appeal.  Id.  Given the procedural development contained 
within the veteran's claims file as to evaluations of the 
veteran's deep venous thrombosis, right calf, the Board finds 
the issues before it for consideration as framed on the title 
page of this decision.

With respect to evaluations of the veteran's residuals of a 
partial medial meniscectomy, right knee, the Board notes that 
this issue will be addressed in the REMAND portion, following 
the decision below.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to her residuals of a deep venous 
thrombosis, right calf, has been obtained by the RO.

2.  The veteran's deep venous thrombosis, right calf, is 
manifested by complaints of constant swelling and daily pain 
with slight tenderness on deep pressure over the mid-portion 
of the right calf.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation for 
residuals of a deep venous thrombosis, right calf, effective 
from September 30, 1994 to March 24, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.104, Diagnostic Code 7121 (1996).

2.  The schedular criteria for an evaluation greater than 10 
percent for the veteran's residuals of a deep venous 
thrombosis, right calf, from March 25, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.7, 4.104, Diagnostic Code 7121 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1 (1998).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).

Controlling law provides that when a law or regulation 
changes during the pendency of an appeal, the criteria most 
favorable to the veteran apply, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  In effect, the veteran should be evaluated under 
both sets of criteria, with the more advantageous one 
utilized.  Id.  In this instance, with respect to the 
veteran's residuals of a deep venous thrombosis, right calf, 
the schedular criteria addressing the cardiovascular system 
are for application.  See 38 C.F.R. Part 4, § 4.104.  The 
Board notes that by regulatory amendment effective January 
12, 1998, changes were made to the schedular criteria for 
evaluating the cardiovascular system.  See 62 Fed. Reg. 62, 
507 (December 11, 1997).

Specifically, prior to January 12, 1998, Diagnostic Code 7121 
(Post-phlebitic syndrome of any etiology) provided for a 10 
percent evaluation where there was evidence of persistent 
moderate swelling of the leg, not markedly increased on 
standing or walking.  A 30 percent evaluation, the next 
higher available, was warranted where there was evidence of 
persistent swelling of the thigh or leg, increased on 
standing or walking one to two hours, readily relieved by 
recumbency, and moderate discoloration, pigmentation, or 
cyanosis.  A 60 percent evaluation was warranted where there 
was evidence of persistent swelling, subsiding only very 
slightly and incompletely with recumbency elevation, with 
pigmentation cyanosis, eczema, or ulceration.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Currently, Diagnostic Code 7121 provides for a zero percent 
evaluation where there are asymptomatic palpable or visible 
varicose veins.  A 10 percent evaluation is warranted where 
there is evidence of intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or by compression hosiery.  A 20 percent evaluation, the next 
higher available, is warranted where there is evidence of 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation is warranted where there is 
evidence of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  


II.  Factual Background

The evidence of record pertinent to the veteran's current 
level of disability due to residuals of a deep venous 
thrombosis, right calf, consists of private medical records 
(dated from January 1994 to September 1994) and three VA 
examinations (conducted in January 1995, in April 1997, and 
in January 1998).

The veteran's private medical records reflect the veteran's 
deep venous thrombosis of the right leg approximately five 
days after arthroscopic surgery on her right knee, in August 
1994.  A venogram was performed, which confirmed the presence 
of a fairly large deep venous thrombosis.  The veteran was 
treated with Heparin and Coumadin and responded fairly 
quickly and very well to this therapy.  Upon discharge, she 
was ambulating independently with crutches.

The January 1995 VA examination references the veteran's deep 
venous thrombosis, as a complication of the second 
arthroscopic procedure performed on the veteran's right knee.  
It was noted that the veteran was treated with Coumadin and 
that she reported having to take one aspirin every day for 
the rest of her life.  Subjectively, the veteran reported 
pain in the right calf after exercise.  Physical examination 
of both calves did not reveal any varicosities, palpable 
cord, or discrepancy in size.  There was no edema present in 
the right lower extremity, and Honen's sign was negative on 
the right.  There was tenderness with deep palpation of the 
veteran's right calf.  The diagnosis was history of deep 
venous thrombosis, right calf, which developed 
postoperatively.  There was no evidence of thrombophlebitis 
on this examination.

The April 1997 VA examination also references the veteran's 
deep venous thrombosis and that she must continue to take one 
aspirin a day for the rest of her life, in order to forego 
further thrombotic episodes.  The veteran's aspirin 
dependence was reiterated in the examiner's diagnosis.

The January 1998 VA examination reflects the veteran's 
reports that her right leg swells, particularly if she is on 
her feet all day.  She also stated that this swelling usually 
went away overnight.  It was noted that the veteran was 
employed as a car salesperson.  Physical examination of the 
veteran's legs revealed no evidence of edema or swelling.  
Pedal pulses were present.  Both the right and left calves 
measured 12 3/4", and the veteran's ankles were each eight 
inches; her thighs both measured 17 1/2."  The veteran did 
complain of slight tenderness on deep pressure over the mid-
portion of the right calf.  No varicose veins were noted.  
The examiner referenced the 1995 VA examination findings.  
The recorded diagnosis was deep venous thrombosis, right 
calf, following arthroscopic surgery 1994, no evidence of 
thrombophlebitis, and the only physical finding at this time 
was slight tenderness over the mid-calf area of the right 
leg.

III.  Application and Analysis

The Board recognizes the veteran's contention that she is 
entitled to an increased evaluation for residuals of a deep 
venous thrombosis, right calf.  Additionally, the Board finds 
that the veteran's claim of entitlement to an increased 
evaluation must be addressed as to whether the evidence 
warranted a compensable evaluation prior to March 25, 1996 
and whether the evidence warrants an evaluation in excess of 
10 percent currently.  As such, given the clinical evidence 
of record and the applicable schedular criteria, the Board 
concludes that a 10 percent evaluation was warranted for the 
veteran's deep venous thrombosis, right calf, from September 
30, 1994 to March 24, 1996, and that the criteria for an 
evaluation greater than 10 percent at any time have not been 
met.

Under the criteria in effect prior to January 12, 1998, a 10 
percent was warranted when there was persistent moderate 
swelling not markedly increased on standing or walking. With 
regard to the evaluation to be assigned prior to March 25, 
1996, the evidence of record consisted of the January 1995 VA 
examination and private medical records documenting the 
veteran's deep venous thrombosis subsequent to her second 
arthroscopic procedure in August 1994.  Upon examination in 
January 1995, the veteran's only subjective complaint was 
pain in the right calf after exercise.  Also, as to clinical 
observations, physical examination revealed no varicosities, 
palpable cord, or discrepancy in size.  No edema was evident 
in the right calf.  The evidence at the time of the January 
1995 VA examination showed only a history of thrombophlebitis 
without clinical evidence of edema or swelling upon 
examination.  However, it was noted that there was tenderness 
on deep palpation of the calf.  

While the objective findings during this period do not meet 
the criteria for a 10 percent evaluation prior to March 25, 
1996, the evidence did show that she had pain in the right 
calf after exercise.  There was tenderness to deep palpation 
of the right calf.  She reported that she had had to take 
Coumadin for three months with a history of pain and some 
swelling.  She reported that her symptoms affected her 
ability to do her duties as a horse jockey.  The 
symptomatology demonstrated more nearly approximates the 
criteria for a 10 percent rating.  Accordingly, the current 
10 percent evaluation should be assigned from September 30, 
1994, in that the veteran's symptomatology has been fairly 
consistent since she filed her claim for compensation 
benefits. 

As to the April 1997 VA examination and findings concerning 
the veteran's residuals of a deep venous thrombosis, it was 
noted that the veteran had to take one aspirin every day for 
the rest of her life in order to forego further thrombotic 
episodes.  On the January 1998 VA examination that the 
veteran reported that her right leg swelled, particularly 
after being on her feet all day.  She also reported that the 
swelling generally went away over night.  Further, it was 
noted that the veteran was currently a car salesperson.  

The most current clinical evidence of record (the January 
1998 VA examination) reflects the veteran's reports of 
swelling, particularly after standing on her feet all day.  
Moreover, as to pain, although the veteran reported daily 
pain, upon physical examination, there was only slight 
tenderness on deep pressure over the mid-portion of the right 
calf.  Currently, however, Diagnostic Code 7121 provides for 
a 10 percent evaluation where there is evidence of 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking.  Considering the 
veteran's current reports of her symptomatology, these 
criteria are met, and a 10 percent evaluation is warranted, 
as of March 25, 1996.

As for the next higher evaluation available under the current 
provisions of Diagnostic Code 7121, here the Board reiterates 
that a 20 percent evaluation requires evidence of persistent 
edema, incompletely relieved by elevation of the extremity.  
As noted above, the current clinical evidence of record is 
completely negative for any finding of thrombophlebitis.  
Also, all three pertinent VA examinations were negative for 
clinical observations of swelling and edema.  Further, as to 
the veteran's reports of symptomatology, she stated that her 
right leg would swell particularly after standing on her feet 
all day and that the swelling would usually go away over 
night.  As such, there is no clinical evidence of persistent 
edema, nor did the veteran report persistent swelling.  
Rather, she stated that her right leg swelled particularly 
after standing on it all day.  In addition, she also reported 
that this swelling would usually go away over night.  Given 
the current criteria for both a 10 and a 20 percent 
evaluation, the Board finds, based upon the clinical evidence 
just discussed, that the veteran's disability picture more 
nearly approximates that required for a 10 percent 
evaluation.  See 38 C.F.R. § 4.7; see also 38 U.S.C.A. 
§ 5107(b) (West 1991).

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase her claim in 
the October 1996 rating decision, in the January 1997 
statement of the case, and in the November 1998 supplemental 
statement of the case, as she was provided with the 
applicable schedular criteria in effect prior to and after 
January 12, 1998, and informed of the evidence considered and 
the reasons and bases of the RO's determinations.  With 
respect to the effective dates of the evaluations, the 
veteran is not prejudiced by the Board's consideration in 
this matter, as the veteran was already provided notice of 
the evidence to be considered and the applicable schedular 
criteria.  In effect, the Board afforded the veteran's claim 
greater consideration than did the RO, as the Board addressed 
the veteran's level of disability from September 30, 1994, 
not just from March 24, 1996.


ORDER

Entitlement to a 10 percent evaluation for deep venous 
thrombosis, right calf, from September 30, 1994 to March 24, 
1996, is allowed, subject to the controlling laws and 
regulations governing the payment of monetary awards.   

Entitlement to an evaluation in excess of 10 percent for 
residuals of a deep venous thrombosis, right calf, is denied.


REMAND

Service connection for a partial medial meniscectomy, right 
knee, was granted by the RO in a February 1995 rating 
decision, and a 10 percent evaluation was assigned effective 
September 1994.  Pursuant to the veteran's appeal in this 
instance, this evaluation was increased to 20 percent in a 
November 1998 rating decision, and an effective date of March 
1996 was given.  This 20 percent disability rating remains in 
effect and is also one subject of this appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Given the procedural 
development contained in the veteran's claims file as to 
evaluations of the veteran's partial medial meniscectomy, 
right knee, the Board finds the issue before it for 
consideration as framed on the title page of this decision.

Upon review of the veteran's claims file and the evidence 
therein, the Board is struck by inconsistent findings 
contained within the veteran's VA outpatient treatment 
records and her subsequent VA examinations (conducted in 
April 1997, in January 1998, and in April 1998).  
Specifically, the Board notes that the clinical evidence of 
record is inconsistent as to whether there are degenerative 
changes in the veteran's right knee.  Further, the Board 
cannot help but notice that the same VA examiner has stated 
both that the veteran has arthritis in her right knee and 
that she does not.  Moreover, no reasons have been given to 
explain this change in assessment.  Given the possible 
application of 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5257 (Knee, other impairment of) (1998) and VAOPGCPREC 23-97, 
which addresses arthritis and instability of the knee and 
multiple ratings, the Board finds the record inadequate for 
evaluating the veteran's current level of disability, both as 
to the 10 percent evaluation and its effectiveness from 
September 30, 1994, to March 24, 1996, and the subsequent 20 
percent evaluation and its effective date of March 25, 1996.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Therefore, in light of the above and pursuant to VA's duty to 
assist the veteran in development of facts pertinent to her 
claim, the issue of entitlement to an evaluation in excess of 
10 percent from September 30, 1994, to March 24, 1996, and in 
excess of 20 percent from March 25, 1996, for residuals of a 
partial medial meniscectomy, right knee, will not be decided 
pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-September 
1994 treatment records (not already of 
record), VA or private, inpatient or 
outpatient, and associated with the 
veteran's service-connected residuals of 
a partial medial meniscectomy, right 
knee, should be obtained by the RO and 
incorporated into the claims file.

2.  A VA examination should be scheduled 
and conducted by a specialist in 
orthopedics, if available, in order to 
determine the nature and severity of the 
veteran's service-connected right knee 
disability.  All suggested studies should 
be performed, including x-ray.  The 
examination report should include a 
thorough description of the veteran's 
symptoms, clinical findings, including 
range of motion of the right knee, with a 
comment on the normal range of motion of 
that joint, and associated functional 
impairment.  All findings should be 
recorded in detail.

The examiner should carefully elicit all 
of the veteran's subjective complaints 
concerning her right knee disability and 
offer an opinion as to whether there is 
adequate pathology present to support 
each of the veteran's subjective 
complaints and the level of each 
complaint.  The examiner should also 
offer an opinion as to the presence or 
absence of degenerative joint disease in 
the veteran's right knee.  If present, 
the examiner should offer an opinion as 
to the severity of the degenerative joint 
disease.  The examiner should also 
address the severity or absence of 
lateral knee instability or subluxation.  
Upon review of the veteran's claims file 
and the clinical evidence therein, the 
examiner should also offer an opinion as 
to the nature and severity of the 
veteran's residuals as of September 1994 
and in March 1996, and discuss the 
increase in disability, if any.  If the 
examiner cannot offer an opinion as to 
this matter without resort to 
speculation, he or she should so state.

The claims file, or copies of pertinent 
documents found therein including copies 
of all of the VA examinations, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of her claim.  
38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law, including the General 
Counsel opinion cited above, in light of 
the examination report and the opinions 
expressed therein.  If the veteran's 
claim remains in a denied status as to 
any portion of the assigned evaluations, 
she and her representative should be 
provided with a supplemental statement of 
the case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

